Exhibit 10.2

SECOND SUPPLEMENTAL INDENTURE

SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
June 29, 2018, among Gastar Exploration Inc. (or its successor, the “Company”),
Northwest Property Ventures LLC (the “Guarantor”), and Wilmington Trust,
National Association, a national banking association, as Trustee (the “Trustee”)
and as Collateral Trustee (the “Collateral Trustee”) under the Indenture
referred to below.

W I T N E S S E T H:

WHEREAS, the Company, the Guarantor and the Trustee and the Collateral Trustee
executed an indenture, dated as of March 3, 2017 (as amended, supplemented or
otherwise modified, the “Indenture”), providing for the issuance of the
Company’s Convertible Notes due 2022 (the “Notes”);

WHEREAS, the Company has inadvertently failed to comply with Section 10.04(B) of
the Indenture which requires the Company to have in place at all times an
Acceptable Security Interest securing the Notes and other Obligations with
respect thereto on Oil and Gas Properties sufficient to satisfy the Minimum
Mortgage Requirement (the “Mortgage Default”);

WHEREAS, the Company has inadvertently failed to comply with (i) Section 10.05
of the Indenture requiring the delivery of the Reserve Report within 90 days
after December 31, 2017, and (ii) Section 10.04(B) certifying compliance with
the Minimum Mortgage Requirement concurrently with the delivery of the Reserve
Report referenced in clause (i) above (the “Delivery Defaults”);

WHEREAS, the Mortgage Default and the Delivery Defaults resulted in inaccuracies
in the Company’s certifications of no Default or Event of Default in the annual
compliance certificate delivered pursuant to Section 3.06(A) of the Indenture
(the “Certification Default”);

WHEREAS, during the period following the occurrence of the Mortgage Default, the
Delivery Defaults, and the Certification Default, the Company declared and paid
dividends on its Existing Preferred Stock in the months of April and May of 2018
unknowingly in breach of Section 3.11 of the Indenture, solely as the result of
such other defaults, (the “Restricted Payment Default” and together with the
Mortgage Default, the Delivery Defaults, the Certification Default, and any
other Default or Event of Default as a result of any failure to comply with
Section 3.06 of the Indenture in relation to the Mortgage Default, the Delivery
Defaults, the Certification Default, or the Restricted Payment Default,
collectively the “Existing Defaults”);

WHEREAS, the Company has announced, pursuant to a press release issued on
June 11, 2018, that it has declared a dividend on its Existing Preferred Stock
for the month of June 2018 to be payable to shareholders on July 2, 2018, and it
has elected to suspend the declaration and payment of monthly cash dividends on
its outstanding Existing Preferred Stock commencing July 2018 to maintain
liquidity to support its capital investment program;

WHEREAS, Section 8.02 of the Indenture provides that, with the consent of the
Holders of at least a majority in aggregate principal amount of the Notes then
outstanding, the Company, the Guarantor, the Trustee and the Collateral Trustee
may enter into an indenture supplemental to the Indenture for the purpose of
amending or supplementing the Indenture or the Notes (subject to certain
exceptions);

WHEREAS, the Company desires and has requested the Trustee and the Collateral
Trustee to join with it and the Guarantor in entering into this Supplemental
Indenture for the purpose of amending the Indenture and the Notes, as permitted
by Section 8.02 of the Indenture, and to, subject to the satisfaction of the
conditions set forth in Section 5 below, waive the Existing Defaults; and

 

1



--------------------------------------------------------------------------------

WHEREAS, (1) the Company has received the written consent of the Holders of a
majority in aggregate principal amount of the outstanding Notes approving this
Supplemental Indenture, (2) the Company has delivered to the Trustee an
Officer’s Certificate and an Opinion of Counsel relating to this Supplemental
Indenture, as contemplated by Section 8.06 of the Indenture, and (3) the Company
and the Guarantor have satisfied all other conditions required under Article 8
of the Indenture to enable the Company, the Guarantor and the Trustee to enter
into this Supplemental Indenture; and

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company, the
Guarantor, the Trustee and the Collateral Trustee agree for the equal and
ratable benefit of the Holders of the Notes as follows:

1.    Defined Terms. As used in this Supplemental Indenture, terms defined in
the Indenture or in the preamble or recital to this Supplemental Indenture are
used in this Supplemental Indenture as therein or herein defined.

2.    Limited Waiver to Indenture. Subject to the satisfaction of each of the
conditions set forth in Section 5 below, on behalf of itself and each of the
Holders, the Trustee waives each of the Existing Defaults. Such waiver is
limited to the extent described in this Supplemental Indenture and shall not be
construed to be a consent to or a temporary or permanent waiver of any other
terms, provisions, covenants, warranties or agreements contained in the
Indenture or any other Indenture Document. On behalf of itself and each of the
Holders, the Trustee reserves the right to exercise any rights and remedies
available to them in connection with any other present or future Defaults or
Events of Default under the Indenture or any other Indenture Document. The
description of the Existing Defaults in this Supplemental Indenture is based
solely upon information furnished to the Trustee, the Collateral Trustee and the
Holders on or prior to the date hereof and shall not be deemed to exclude the
existence of any other Defaults or Events of Default.

3.    Amendments to the Indenture. In reliance on the representations and
warranties set forth in Section 4 below and the satisfaction of the conditions
in Section 5 below, the parties to this Supplemental Indenture agree to the
following amendments, in each case, effective as of the Effective Date:

(a)    Section 3.11(B) of the Indenture is amended by deleting clause (ix) and
replacing it with the following:

(ix)    cash dividends on its Existing Preferred Stock declared for the month of
June 2018 payable to shareholders on July 2, 2018 (the “June 2018 Preferred
Share Dividend”) provided that at the time of and immediately after giving
effect to such distribution, no Default or Event of Default has occurred and is
continuing or would result therefrom;

(b)    Section 3.11 of the Indenture is amended by adding new clause (C) (and
revising existing clause (C) to be new clause (D)) as follows:

(C)    No Dividends. For the avoidance of doubt, the Company will not and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, make
cash dividends or distributions on or with respect to its Capital Stock,
including for clarity, its Existing Preferred Stock. Notwithstanding the
immediately preceding sentence, subject to the terms of Section 3.11(B)(ix), the
Company may make the June 2018 Preferred Share Dividend;

 

2



--------------------------------------------------------------------------------

(c)    Section 7.01(A) of the Indenture is amended by (i) replacing “sixty
(60) days” in clause (vi) with “fifteen (15) days.”

4.    Representation and Warranty of Company. The Company and the Guarantor
represent and warrant that, except as expressly described in this Supplemental
Indenture, no Default or Event of Default has occurred and is continuing other
than the Existing Defaults.

5.    Conditions Precedent. This Supplemental Indenture shall become effective
on the date not later than five Business Days after the date hereof (such date
the, “Effective Date”) on which all of the conditions set forth in this
Section 5 shall have been satisfied:

(a)    The representation and warranty of the Company contained in Section 4 is
true, complete and accurate on and as of the Effective Date;

(b)    The Company shall have delivered to the Collateral Trustee Mortgages (or
supplements or amendments to such Mortgages), in each case, in a form acceptable
for filing in the appropriate filing office and in a form and substance
reasonably satisfactory to the Holders and the Collateral Trustee that, when
filed in the appropriate filing office, will create an Acceptable Security
Interest with respect thereto on Oil and Gas Properties on not less than each of
(i) 97.5% of the PV10 of the Company’s and the Restricted Subsidiaries’ Proved
Reserves attributable to the Oil and Gas Properties; and (ii) 97.5% of the net
acres of Oil and Gas Properties with no associated Proved Reserves;

(c)    The Company shall have paid, or caused to be paid, all of the expenses
reasonably documented by noon Central Time on June 29, 2018 of the Trustee, the
Collateral Agent, the Holders and each of their respective Affiliates incurred
in connection with the preparation, execution and delivery of this Supplemental
Indenture (including, without limitation the legal fees and disbursements of
counsel to the Holders); and

(d)    The Company shall have delivered to the Trustee and the Collateral
Trustee an Officer’s Certificate certifying that, as of the date of such
certificate the conditions set forth in this Section 5 have been satisfied.

6.    Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly amended by this Supplemental Indenture, the Indenture is in
all respects ratified and confirmed and all the terms, conditions and provisions
of the Indenture will remain in full force and effect. This Supplemental
Indenture will form a part of the Indenture for all purposes. Every Holder of
Notes heretofore or hereafter authenticated and delivered will be bound by this
Supplemental Indenture.

7.    Neither the Trustee Nor the Collateral Agent Makes Any Representation.
Neither the Trustee nor the Collateral Agent makes any representation as to the
validity, adequacy, enforceability or sufficiency of this Supplemental Indenture
or the Notes or as to the statements made in the recitals, all of which are
statements of the Company and the Guarantor. Neither the Trustee nor the
Collateral Agent will be accountable for the Company’s use of the proceeds from
the Notes.

8.    Release.

(a)    In consideration of, among other things, the Trustee’s, the Collateral
Trustee’s and the Holders’ execution and delivery of this Supplemental
Indenture, the Company and each Guarantor, on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), forever agrees
and covenants not to sue or

 

3



--------------------------------------------------------------------------------

prosecute against any Releasee (as defined below) and forever waives, releases
and discharges, to the fullest extent permitted by law, each Releasee from any
and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off and recoupment), actions, causes of action, suits, debts,
accounts, interests, liens, promises, warranties, damages and consequential
damages, demands, agreements, bonds, bills, specialties, covenants,
controversies, variances, trespasses, judgments, executions, costs, expenses or
claims whatsoever, that such Releasor now has or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Claims”), against any or all of the Trustee, the Collateral Trustee and the
Holders of the Notes on the date hereof and each and all of the officers,
directors, employees, agents, attorneys, advisors and other representatives of
each of the foregoing (collectively, the “Releasees”). The release set forth in
this Section 8(a) includes any and all Claims, including without limitation,
Claims based in whole or in part on facts, whether or not now known:
(i) existing on or prior to the date of this Supplemental Indenture; (ii) as a
result of this Supplemental Indenture or any discussion or action taken or not
taken by any Releasee on or before the date hereof; (iii) any discussion
conducted in connection with this Supplemental Indenture; or (iv) any course of
action taken by the Trustee, the Collateral Trustee or any Holder of the Notes
on the date hereof in response thereto or arising therefrom on or before the
date hereof. In entering into this Supplemental Indenture, each of the Company
and the Guarantors has consulted with, and has been represented by, legal
counsel. Each of the Company and the Guarantor expressly disclaims any reliance
on any representations, acts or omissions by any of the Releasees and further
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof.

(b)    Each of the Company and the Guarantor agrees that it shall be, jointly
and severally, obligated to indemnify and hold the Releasees harmless with
respect to any and all liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by the Releasees, or any of them, whether direct, indirect
or consequential, as a result of or arising from or relating to any proceeding
by or on behalf of any Person, including, without limitation, the respective
officers, directors, agents, trustees, creditors, partners or shareholders of
the Company, the Guarantors, or any of their respective Subsidiaries. The
indemnification obligations set forth in this Section 8(b) applies to any action
or proceeding, whether threatened or initiated, in respect of any claim for
legal or equitable remedy under any statue, regulation or common law principle
arising from or in connection with the negotiation, preparation, execution,
delivery, performance, administration and enforcement of the Indenture, the
other Indenture Documents, this Supplemental Indenture or any other document
executed and/or delivered in connection herewith or therewith. Notwithstanding
the foregoing, neither the Company nor any Guarantor shall have any obligation
to indemnify or hold harmless any Releasee with respect to liabilities to the
extent they result solely from the fraud or bad faith of that Releasee as
finally determined by a court of competent jurisdiction. If and to the extent
that the foregoing undertaking may be unenforceable for any reason, the Company
and the Guarantors each agrees to make the maximum contribution to the payment
and satisfaction of any Claim that is permissible under applicable law.

(c)    On behalf of itself and its successors, assigns, and other legal
representatives, each of the Company and Guarantor absolutely, unconditionally
and irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by the
Company or any other Guarantor pursuant to Section 8(a) of this Supplemental
Indenture. If the Company, any Guarantor or any of its successors, assigns or
other legal representatives violates the foregoing covenant, the Company and the
Guarantors, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

 

4



--------------------------------------------------------------------------------

(d)    The provisions of this Section 8 shall survive the termination of any
Indenture Document (including, for avoidance of doubt, this Supplement) and
payment in full of the Obligations under any Indenture Document.

9.    Covenants. In addition to the payments made in accordance with
Section 5(c), the Company shall pay, or shall cause to be paid, promptly and in
any event within three Business Days after receipt of an invoice therefor, all
of the expenses reasonably documented after noon Central Time on June 29, 2018
of the of the Trustee, the Collateral Agent, the Holders and each of their
respective Affiliates incurred in connection with the preparation, execution and
delivery of this Supplemental Indenture (including, without limitation the legal
fees and disbursements of counsel to the Holders).

10.    Miscellaneous. Sections 13.05, 13.06, 13.07, 13.09, 13.11, 13.13, 13.14
and 13.15 of the Indenture will apply to this Supplemental Indenture as if the
same were reproduced in this Supplemental Indenture, mutatis mutandis.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Supplemental Indenture have caused this
Supplemental Indenture to be duly executed as of the date first written above.

 

GASTAR EXPLORATION INC. By:  

/s/ Michael A. Gerlich

Name:   Michael A. Gerlich Title:   Senior Vice President, Chief Financial
Officer and Corporate Secretary NORTHWEST PROPERTY VENTURES LLC, as Guarantor
By:  

/s/ Michael A. Gerlich

Name:   Michael A. Gerlich Title:   Senior Vice President, Chief Financial
Officer and Corporate Secretary

 

Signature Page to Second Supplemental Indenture



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Supplemental Indenture have caused this
Supplemental Indenture to be duly executed as of the date first written above.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee and Collateral Trustee By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

 

Signature Page to Second Supplemental Indenture